

	

		II

		109th CONGRESS

		1st Session

		S. 1562

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Enzi (for himself,

			 Mr. Johnson, Mr. Allard, and Mr.

			 Hagel) introduced the following bill; which was read twice and

			 referred to the Committee on Banking,

			 Housing, and Urban Affairs

		

		A BILL

		To provide for the merger of the bank and

		  savings association deposit insurance funds, to modernize and improve the

		  safety and fairness of the Federal deposit insurance system, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Safe and Fair Deposit Insurance

			 Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Definitions.

					TITLE I—Merger of the Deposit Insurance Funds

					Sec. 101. Short title.

					Sec. 102. Merger of BIF and SAIF.

					Sec. 103. Establishment of the Deposit Insurance

				Fund.

					Sec. 104. Technical and conforming amendments to the

				Federal Deposit Insurance

				Act.

					Sec. 105. Other technical and conforming

				amendments.

					Sec. 106. Effective date.

					TITLE II—Deposit insurance modernization and

				improvement

					Sec. 201. Short title.

					Sec. 202. Increase in Federal insurance coverage.

					Sec. 203. Designated reserve ratio.

					Sec. 204. Assessment credits and dividends.

					Sec. 205. Regulations required.

					Sec. 206. Studies of potential changes to the Federal deposit

				insurance system.

					Sec. 207. Effective date.

				

			2.DefinitionsIn this Act—

			(1)the term Administration means

			 the National Credit Union Administration;

			(2)the term Board means the Board

			 of Directors of the Federal Deposit Insurance Corporation (other than in

			 connection with the National Credit Union Administration Board);

			(3)the term Corporation means the

			 Federal Deposit Insurance Corporation;

			(4)the term designated reserve

			 ratio means the reserve ratio designated by the Board under

			 section

			 7(b)(3) of the Federal Deposit

			 Insurance Act, as amended by this Act;

			(5)the terms Fund and

			 Deposit Insurance Fund mean the Deposit Insurance Fund established

			 under section

			 11(a)(4) of the Federal Deposit

			 Insurance Act, as amended by this Act;

			(6)the term insured depository

			 institution has the same meaning as in

			 section 3

			 of the Federal Deposit Insurance Act;

			 and

			(7)the term reserve ratio means

			 the ratio of the fund balance of the Deposit Insurance Fund to the aggregate

			 estimated amount of deposits insured by the Fund.

			IMerger of the Deposit Insurance

			 Funds

			101.Short

			 titleThis title may be cited

			 as the Insurance Funds Merger Act of

			 2005.

			102.Merger of BIF and

			 SAIF

				(a)In

			 general

					(1)MergerThe Bank Insurance Fund and the Savings

			 Association Insurance Fund shall be merged into the Deposit Insurance

			 Fund.

					(2)Disposition of

			 assets and liabilitiesAll

			 assets and liabilities of the Bank Insurance Fund and the Savings Association

			 Insurance Fund shall be transferred to the Deposit Insurance Fund.

					(3)No separate

			 existenceThe separate

			 existence of the Bank Insurance Fund and the Savings Association Insurance Fund

			 shall cease on the effective date of the merger thereof under this

			 section.

					(b)Repeal of

			 outdated merger provisionSection 2704 of the

			 Deposit Insurance Funds Act of 1996

			 (12 U.S.C. 1821

			 note) is repealed.

				103.Establishment of the

			 Deposit Insurance Fund

				(a)In

			 generalSection 11(a)(4)

			 of the Federal Deposit Insurance Act

			 (12 U.S.C.

			 1821(a)(4)) is amended—

					(1)by redesignating subparagraph (B) as

			 subparagraph (C);

					(2)by striking subparagraph (A) and inserting

			 the following:

						

							(A)EstablishmentThere is established the Deposit Insurance

				Fund, which the Corporation shall—

								(i)maintain and administer;

								(ii)use to carry out its insurance purposes, in

				the manner provided by this subsection; and

								(iii)invest in accordance with section

				13(a).

								(B)UsesThe Deposit Insurance Fund shall be

				available to the Corporation for use with respect to Deposit Insurance Fund

				members.

							;

					(3)by striking (4)

			 General provisions relating to

			 funds.— and inserting the following:

						

							(4)Establishment

				of the Deposit Insurance

				Fund

							;

					(4)in subparagraph (C), as redesignated by

			 paragraph (1) of this subsection, by striking Bank Insurance Fund and

			 the Savings Association Insurance Fund and inserting Deposit

			 Insurance Fund; and

					(5)by adding at the end the following:

						

							(D)DepositsAll amounts assessed against insured

				depository institutions by the Corporation shall be deposited in the Deposit

				Insurance

				Fund.

							.

					(b)Merger-Related

			 amendments to the Federal Deposit Insurance

			 Act

					(1)DefinitionsSection 3(y) of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1813(y)) is amended to read as follows:

						

							(y)Definitions

				relating to the Deposit Insurance Fund

								(1)Deposit

				Insurance FundThe terms

				Deposit Insurance Fund and Fund mean the fund

				established under section

				11(a)(4).

								.

					(2)AssessmentsSection 7 of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1817) is amended—

						(A)by striking subsection

			 (l);

						(B)by redesignating subsections (m) and (n) as

			 subsections (l) and (m), respectively; and

						(C)in subsection (b), by striking paragraph

			 (2) and inserting the following:

							

								(2)Assessments

									(A)In

				generalEach insured

				depository institution shall pay assessments to the Corporation in such amounts

				and at such time or times as the Board of Directors may require.

									(B)Factors to be

				consideredIn setting

				assessments for insured depository institutions, the Board of Directors shall

				consider—

										(i)the estimated operating expenses of the

				Deposit Insurance Fund;

										(ii)the estimated case resolution expenditures

				and income of the Deposit Insurance Fund;

										(iii)the projected effects of assessments on the

				earnings and capital of insured depository institutions;

										(iv)the need to maintain a risk-based

				assessment system under paragraph (1); and

										(v)any other factors that the Board of

				Directors may determine to be appropriate.

										(C)Notice of

				assessmentsThe Corporation

				shall notify each insured depository institution of assessments charged to that

				institution.

									(D)Newly insured

				institutionsTo facilitate

				the administration of this section, the Board of Directors may waive the

				requirements of paragraphs (1) and (2) for any assessment period in which a

				depository institution becomes

				insured.

									.

						(3)Repeal of

			 separate funds provisionsSection 11(a) of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1821(a)) is amended—

						(A)by striking paragraphs (5), (6), and (7);

			 and

						(B)by redesignating paragraph (8) as paragraph

			 (5).

						104.Technical and

			 conforming amendments to the Federal Deposit

			 Insurance ActThe

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1811 et seq.) is amended—

				(1)in section 3(a)(1) (12 U.S.C.

			 1813(a)(1)), by striking subparagraph (B) and inserting the

			 following:

					

						(B)includes any former savings

				association.

						;

				(2)in section 5(b)(5) (12 U.S.C.

			 1815(b)(5)), by striking the Bank Insurance Fund or the

			 Savings Association Insurance Fund; and inserting the Deposit

			 Insurance Fund,;

				(3)in section 5(c)(4), by striking

			 deposit insurance fund and inserting Deposit Insurance

			 Fund;

				(4)in section 5(d) (12 U.S.C.

			 1815(d)), by striking paragraphs (2) and (3);

				(5)in section 5(d)(1) (12 U.S.C.

			 1815(d)(1))—

					(A)in subparagraph (A), by striking

			 reserve ratios in the Bank Insurance Fund and the Savings Association

			 Insurance Fund as required by section 7 and inserting the

			 reserve ratio of the Deposit Insurance Fund;

					(B)by striking subparagraph (B) and inserting

			 the following:

						

							(2)Fee credited to

				the Deposit Insurance FundThe fee paid by the depository institution

				under paragraph (1) shall be credited to the Deposit Insurance

				Fund.

							;

					(C)by striking institutions.— and all

			 that follows through general.— and inserting

			 institutions.—; and

					(D)by redesignating subparagraph (C) as

			 paragraph (3) and moving the margin 2 ems to the left;

					(6)in section 5(e) (12 U.S.C.

			 1815(e))—

					(A)in paragraph (5)(A), by striking

			 Bank Insurance Fund or the Savings Association Insurance Fund

			 and inserting Deposit Insurance Fund;

					(B)by striking paragraph (6); and

					(C)by redesignating paragraphs (7), (8), and

			 (9) as paragraphs (6), (7), and (8), respectively;

					(7)in section 6(5) (12 U.S.C.

			 1816(5)), by striking Bank Insurance Fund or the Savings

			 Association Insurance Fund and inserting Deposit Insurance

			 Fund;

				(8)in section 7(a)(3) (12 U.S.C.

			 1817(a)(3))—

					(A)by striking in July;

			 and

					(B)by striking in

			 January;

					(9)in section 7(b) (12 U.S.C.

			 1817(b))—

					(A)in paragraph (1)—

						(i)in subparagraph (B)(ii), by striking

			 institution’s semiannual assessment and inserting

			 assessments for that institution under subsection (b);

			 and

						(ii)in subparagraph (C)—

							(I)by striking a depository

			 institution’s semiannual assessment and inserting assessments

			 for a depository institution under subsection (b); and

							(II)by striking deposit insurance

			 fund each place that term appears and inserting Deposit

			 Insurance Fund;

							(B)in paragraph (1)(D), by striking

			 each deposit insurance fund and inserting the Deposit

			 Insurance Fund;

					(C)by striking paragraph (4) and redesignating

			 paragraphs (5) through (7) as paragraphs (4) through (6), respectively;

					(D)in paragraph (5), as so

			 redesignated—

						(i)by striking any such

			 assessment and inserting any such assessment is

			 necessary;

						(ii)by striking subparagraph (B);

						(iii)in subparagraph (A)—

							(I)by striking (A) is

			 necessary—;

							(II)by striking Bank Insurance Fund

			 members and inserting insured depository institutions;

			 and

							(III)by redesignating clauses (i), (ii), and

			 (iii) as subparagraphs (A), (B), and (C), respectively, and moving the margins

			 2 ems to the left; and

							(iv)in subparagraph (C) (as

			 redesignated)—

							(I)by inserting that before

			 the Corporation; and

							(II)by striking ; and and

			 inserting a period; and

							(E)in paragraph (6), as so redesignated, by

			 striking semiannual assessment and inserting assessment

			 under subsection (b);

					(10)in section 7(c) (12 U.S.C.

			 1817(c))—

					(A)in paragraph (1), by striking

			 institution’s semiannual assessment and inserting

			 assessments for that institution under subsection (b);

					(B)by striking paragraphs (2) and (3);

			 and

					(C)by redesignating paragraph (4) as paragraph

			 (2); and

					(11)in section 7(j)(7)(F) (12 U.S.C.

			 1817(j)(7)(F)), by striking Bank Insurance Fund or the

			 Savings Association Insurance Fund and inserting Deposit

			 Insurance Fund;

				(12)in section 8 (12 U.S.C.

			 1818)—

					(A)in subsection (p), by striking

			 semiannual;

					(B)in subsection (q), by striking

			 semiannual and inserting assessment; and

					(C)in subsection (t)(2)(C), by striking

			 deposit insurance fund and inserting Deposit Insurance

			 Fund;

					(13)in section 11 (12 U.S.C. 1821), by

			 striking deposit insurance fund each place that term appears and

			 inserting Deposit Insurance Fund;

				(14)in section 11(f)(1) (12 U.S.C.

			 1821(f)(1)), by striking , except that— and all

			 that follows through the end of the paragraph and inserting a period;

				(15)in section 11(i)(3) (12 U.S.C.

			 1821(i)(3))—

					(A)by striking subparagraph (B);

					(B)by redesignating subparagraph (C) as

			 subparagraph (B); and

					(C)in subparagraph (B) (as redesignated), by

			 striking subparagraphs (A) and (B) and inserting

			 subparagraph (A);

					(16)in section 11(p)(2)(B) (12 U.S.C.

			 1821(p)(2)(B)), by striking institution, any and

			 inserting institution, the;

				(17)in section 12(f)(4)(E)(iv) (12 U.S.C.

			 1822(f)(4)(E)(iv)), by striking Federal deposit

			 insurance funds and inserting the Deposit Insurance Fund, or any

			 predecessor deposit insurance fund;

				(18)in section 13 (12 U.S.C.

			 1823)—

					(A)by striking deposit insurance

			 fund each place that term appears and inserting Deposit

			 Insurance Fund;

					(B)in subsection (a)(1), by striking

			 Bank Insurance Fund, the Savings Association Insurance Fund, and

			 inserting Deposit Insurance Fund;

					(C)in subsection (c)(4)(E)—

						(i)in the subparagraph heading, by striking

			 funds and inserting fund; and

						(ii)in clause (i), by striking any

			 insurance fund and inserting the Deposit Insurance

			 Fund;

						(D)in subsection (c)(4)(G)(ii)—

						(i)by striking appropriate insurance

			 fund and inserting Deposit Insurance Fund;

						(ii)by striking the members of the

			 insurance fund (of which such institution is a member) and inserting

			 insured depository institutions;

						(iii)by striking each member’s

			 and inserting each insured depository institution’s;

						(iv)by striking the member’s

			 each place that term appears and inserting the institution’s;

			 and

						(v)in subclause (II), by striking

			 semiannual and inserting applicable

			 assessment;

						(E)in subsection (c), by striking paragraph

			 (11);

					(F)in subsection (h), by striking Bank

			 Insurance Fund and inserting Deposit Insurance

			 Fund;

					(G)in subsection (k)(4)(B)(i), by striking

			 Savings Association Insurance Fund member and inserting

			 savings association;

					(H)in subsection (k)(5)—

						(i)in subparagraph (A), by striking

			 Savings Association Insurance Fund members and inserting

			 savings associations;

						(ii)by striking member’s each

			 place that term appears and inserting savings association’s;

			 and

						(iii)by striking member each

			 place that term appears and inserting savings

			 association;

						(19)in section 14(a) (12 U.S.C.

			 1824(a)), in the 5th sentence—

					(A)by striking Bank Insurance Fund or

			 the Savings Association Insurance Fund and inserting Deposit

			 Insurance Fund; and

					(B)by striking each such fund

			 and inserting the Deposit Insurance Fund;

					(20)in section 14(b) (12 U.S.C.

			 1824(b)), by striking Bank Insurance Fund or Savings

			 Association Insurance Fund and inserting Deposit Insurance

			 Fund;

				(21)in section 14(c) (12 U.S.C.

			 1824(c))—

					(A)in paragraph (2)(A), by striking

			 (7) and inserting (6); and

					(B)by striking paragraph (3);

					(22)in section 14(d) (12 U.S.C.

			 1824(d))—

					(A)by striking Bank Insurance Fund

			 member each place that term appears and inserting insured

			 depository institution;

					(B)by striking Bank Insurance Fund

			 members each place that term appears and inserting insured

			 depository institutions;

					(C)by striking Bank Insurance

			 Fund each place that term appears (other than in connection with a

			 reference to a Bank Insurance Fund member or members) and inserting

			 Deposit Insurance Fund;

					(D)by striking the subsection heading and

			 inserting the following:

						

							(d)Borrowing for

				the Deposit Insurance Fund from insured depository

				institutions

							;

					(E)in paragraph (3), in the paragraph heading,

			 by striking bif and inserting the deposit insurance

			 fund; and

					(F)in paragraph (5), in the paragraph heading,

			 by striking bif

			 members and inserting insured depository

			 institutions;

					(23)in section 14 (12 U.S.C. 1824) by

			 adding at the end the following:

					

						(e)Borrowing for

				the Deposit Insurance Fund from Federal home loan banks

							(1)In

				generalThe Corporation may

				borrow from the Federal home loan banks, with the concurrence of the Federal

				Housing Finance Board, such funds as the Corporation considers necessary for

				the use of the Deposit Insurance Fund.

							(2)Terms and

				conditionsAny loan from any

				Federal home loan bank under paragraph (1) to the Deposit Insurance Fund

				shall—

								(A)bear a rate of interest of not less than

				the current marginal cost of funds to that bank, taking into account the

				maturities involved;

								(B)be adequately secured, as determined by the

				Federal Housing Finance Board; and

								(C)be a direct liability of the Deposit

				Insurance

				Fund.

								;

				(24)in section 15(c)(5) (12 U.S.C.

			 1825(c)(5))—

					(A)by striking the Bank Insurance Fund

			 or Savings Association Insurance Fund, respectively each place that

			 term appears and inserting the Deposit Insurance Fund;

			 and

					(B)in subparagraph (B), by striking the

			 Bank Insurance Fund or the Savings Association Insurance Fund,

			 respectively and inserting the Deposit Insurance

			 Fund;

					(25)in section 17(a) (12 U.S.C.

			 1827(a))—

					(A)in the subsection heading, by striking

			 BIF,

			 SAIF, and inserting the Deposit Insurance

			 Fund; and

					(B)in paragraph (1)—

						(i)by striking the Bank Insurance Fund,

			 the Savings Association Insurance Fund, each place that term appears

			 and inserting the Deposit Insurance Fund; and

						(ii)in subparagraph (D), by striking

			 each insurance fund and inserting the

			 Fund;

						(26)in section 17(d) (12 U.S.C.

			 1827(d)), by striking , the Bank Insurance Fund, the

			 Savings Association Insurance Fund, each place that term appears and

			 inserting the Deposit Insurance Fund;

				(27)in section 18(m) (12 U.S.C.

			 1828(m))—

					(A)in paragraph (2), in the matter preceding

			 subparagraph (A), by striking the colon and inserting a dash;

					(B)in paragraph (3)(A)—

						(i)by striking poses a serious threat

			 to the Savings Association Insurance Fund and inserting of an

			 insured savings association poses a serious threat to the Deposit Insurance

			 Fund; and

						(ii)by striking Savings Association

			 Insurance Fund member and inserting insured savings

			 association; and

						(C)in paragraph (3)(C), by striking

			 Savings Association Insurance Fund or the Bank Insurance Fund

			 and inserting Deposit Insurance Fund;

					(28)in section 18(o) (12 U.S.C.

			 1828(o)), by striking deposit insurance funds

			 and deposit insurance fund each place those terms appear and

			 inserting Deposit Insurance Fund;

				(29)in section 18(p) (12 U.S.C.

			 1828(p)), by striking deposit insurance funds

			 and inserting Deposit Insurance Fund;

				(30)in section 24 (12 U.S.C.

			 1831a)—

					(A)in subsections (a)(1) and (d)(1)(A), by

			 striking appropriate deposit insurance fund each place that term

			 appears and inserting Deposit Insurance Fund;

					(B)in subsection (e)(2)(A), by striking

			 risk to and all that follows through the period and inserting

			 risk to the Deposit Insurance Fund.; and

					(C)in subsections (e)(2)(B)(ii) and (f)(6)(B),

			 by striking the insurance fund of which such bank is a member

			 each place that term appears and inserting the Deposit Insurance

			 Fund;

					(31)in section 28 (12 U.S.C. 1831e),

			 by striking affected deposit insurance fund each place that term

			 appears and inserting Deposit Insurance Fund;

				(32)by striking section 31 (12 U.S.C.

			 1831h);

				(33)in section 36(i)(3) (12 U.S.C.

			 1831m(i)(3)), by striking affected deposit insurance

			 fund and inserting Deposit Insurance Fund;

				(34)in section 37(a)(1)(C) (12 U.S.C.

			 1831n(a)(1)(C)), by striking insurance funds and

			 inserting Deposit Insurance Fund;

				(35)in section 38 (12 U.S.C. 1831o),

			 by striking the deposit insurance fund each place that term

			 appears and inserting the Deposit Insurance Fund;

				(36)in section 38(a) (12 U.S.C.

			 1831o(a)), in the subsection heading, by striking

			 Funds and inserting Fund;

				(37)in section 38(k) (12 U.S.C.

			 1831o(k))—

					(A)in paragraph (1), by striking a

			 deposit insurance fund and inserting the Deposit Insurance

			 Fund;

					(B)in paragraph (2), by striking A

			 deposit insurance fund and inserting The Deposit Insurance

			 Fund; and

					(C)in paragraphs (2)(A) and (3)(B), by

			 striking the deposit insurance fund’s outlays each place that

			 term appears and inserting the outlays of the Deposit Insurance

			 Fund; and

					(38)in section 38(o) (12 U.S.C.

			 1831o(o))—

					(A)by striking Associations.— and all

			 that follows through Subsections (e)(2) in paragraph (2) and

			 inserting Associations.—Subsections (e)(2);

					(B)by redesignating subparagraphs (A), (B),

			 and (C) as paragraphs (1), (2), and (3), respectively, and moving the margins 2

			 ems to the left; and

					(C)in paragraph (1) (as so redesignated), by

			 redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively,

			 and moving the margins 2 ems to the left.

					105.Other technical and

			 conforming amendments

				(a)Section

			 5136 of the revised statutesThe paragraph designated the

			 Eleventh of section 5136 of the Revised Statutes of the United

			 States (12 U.S.C.

			 24) is amended in the 5th sentence, by striking affected

			 deposit insurance fund and inserting Deposit Insurance

			 Fund.

				(b)Investments

			 promoting public welfare; limitations on aggregate investmentsThe 23d undesignated paragraph of

			 section 9

			 of the Federal Reserve Act

			 (12 U.S.C.

			 338a) is amended in the 4th sentence, by striking

			 affected deposit insurance fund and inserting Deposit

			 Insurance Fund.

				(c)Advances to

			 critically undercapitalized depository institutionsSection 10B(b)(3)(A)(ii)

			 of the Federal Reserve Act

			 (12

			 U.S.C. 347b(b)(3)(A)(ii)) is amended by striking any

			 deposit insurance fund in and inserting the Deposit Insurance

			 Fund of.

				(d)Amendments to

			 the Balanced Budget and Emergency Deficit Control Act of 1985Section 255(g)(1)(A) of the Balanced Budget

			 and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is

			 amended—

					(1)by striking Bank Insurance

			 Fund and inserting Deposit Insurance Fund; and

					(2)by striking Federal Deposit

			 Insurance Corporation, Savings Association Insurance Fund;.

					(e)Amendments to

			 the Federal Home Loan Bank

			 ActThe

			 Federal Home Loan Bank Act

			 (12 U.S.C.

			 1421 et seq.) is amended—

					(1)in section 11(k) (12 U.S.C.

			 1431(k))—

						(A)in the subsection heading, by striking

			 SAIF and inserting the Deposit Insurance

			 Fund; and

						(B)by striking Savings Association

			 Insurance Fund each place that term appears and inserting

			 Deposit Insurance Fund;

						(2)in section 21 (12 U.S.C.

			 1441)—

						(A)in subsection (f)(2), by striking ,

			 except that and all that follows through the end of the paragraph and

			 inserting a period; and

						(B)in subsection (k), by striking paragraph

			 (4);

						(3)in section 21A(b)(4)(B) (12 U.S.C.

			 1441a(b)(4)(B)), by striking affected deposit insurance

			 fund and inserting Deposit Insurance Fund; and

					(4)in

			 section 21B(k) (12 U.S.C. 1441b(k)) by

			 inserting before the colon , the following definitions shall

			 apply.

					(f)Amendments to

			 the home owners’ loan ActThe

			 Home Owners’ Loan Act (12 U.S.C. 1461 et

			 seq.) is amended—

					(1)in section 5 (12 U.S.C.

			 1464)—

						(A)in subsection (c)(6), by striking As

			 used in this subsection— and inserting For purposes of this

			 subsection, the following definitions shall apply:;

						(B)in subsection (o)(1), by striking

			 that is a Bank Insurance Fund member;

						(C)in subsection (o)(2)(A), by striking

			 a Bank Insurance Fund member until such time as it changes its status to

			 a Savings Association Insurance Fund member and inserting

			 insured by the Deposit Insurance Fund;

						(D)in subsection (t)(5)(D)(iii)(II), by

			 striking affected deposit insurance fund and inserting

			 Deposit Insurance Fund;

						(E)in subsection (t)(7)(C)(i)(I), by striking

			 affected deposit insurance fund and inserting Deposit

			 Insurance Fund; and

						(F)in subsection (v)(2)(A)(i), by striking

			 the Savings Association Insurance Fund and inserting or

			 the Deposit Insurance Fund; and

						(2)in section 10 (12 U.S.C.

			 1467a)—

						(A)in subsection (c)(6)(D), by striking

			 this title and inserting this Act;

						(B)in subsection (e)(1)(B), by striking

			 Savings Association Insurance Fund or Bank Insurance Fund and

			 inserting Deposit Insurance Fund;

						(C)in subsection (e)(2), by striking

			 Savings Association Insurance Fund or the Bank Insurance Fund

			 and inserting Deposit Insurance Fund;

						(D)in subsection (e)(4)(B), by striking

			 subsection (1) and inserting subsection

			 (l);

						(E)in subsection (g)(3)(A), by striking

			 (5) of this section and inserting (5) of this

			 subsection;

						(F)in subsection (i), by redesignating

			 paragraph (5) as paragraph (4);

						(G)in subsection (m)(3), by striking

			 subparagraph (E), and by redesignating subparagraphs (F), (G), and (H) as

			 subparagraphs (E), (F), and (G), respectively;

						(H)in subsection (m)(7)(A), by striking

			 during period and inserting during the period;

			 and

						(I)in subsection (o)(3)(D), by striking

			 sections 5(s) and (t) of this Act and inserting

			 subsections (s) and (t) of section 5.

						(g)Amendments to

			 the National Housing ActThe National

			 Housing Act (12 U.S.C. 1701 et seq.) is

			 amended—

					(1)in section 317(b)(1)(B) (12 U.S.C.

			 1723i(b)(1)(B)), by striking Bank Insurance Fund for

			 banks or through the Savings Association Insurance Fund for savings

			 associations and inserting Deposit Insurance Fund;

			 and

					(2)in section 536(b)(1)(B)(ii) (12 U.S.C.

			 1735f–14(b)(1)(B)(ii)), by striking Bank Insurance Fund

			 for banks and through the Savings Association Insurance Fund for savings

			 associations and inserting Deposit Insurance

			 Fund.

					(h)Amendments to

			 the financial institutions reform, recovery, and enforcement act of

			 1989The Financial

			 Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811

			 note) is amended—

					(1)in section 951(b)(3)(B) (12 U.S.C.

			 1833a(b)(3)(B)), by striking Bank Insurance Fund, the

			 Savings Association Insurance Fund, and inserting Deposit

			 Insurance Fund (or any predecessor deposit insurance fund); and

					(2)in section 1112(c)(1)(B) (12 U.S.C.

			 3341(c)(1)(B)), by striking Bank Insurance Fund, the

			 Savings Association Insurance Fund, and inserting Deposit

			 Insurance Fund.

					(i)Amendment to

			 the Bank Holding Company Act of

			 1956The

			 Bank Holding Company Act of 1956

			 (12 U.S.C.

			 1841 et seq.) is amended—

					(1)in section 2(j)(2) (12 U.S.C.

			 1841(j)(2)), by striking Savings Association Insurance

			 Fund and inserting Deposit Insurance Fund; and

					(2)in section 3(d)(1)(D)(iii) (12 U.S.C.

			 1842(d)(1)(D)(iii)), by striking appropriate deposit

			 insurance fund and inserting Deposit Insurance

			 Fund.

					(j)Amendments to

			 the Gramm-Leach-Bliley ActSection 114 of the Gramm-Leach-Bliley Act

			 (12 U.S.C.

			 1828a) is amended by striking any Federal deposit

			 insurance fund, in subsection (a)(1)(B), paragraphs (2)(B) and (4)(B)

			 of subsection (b), and subsection (c)(1)(B), each place that term appears and

			 inserting the Deposit Insurance Fund.

				106.Effective

			 dateThis title and the

			 amendments made by this title shall become effective on the first day of the

			 first calendar quarter that begins more than 90 days after the date of

			 enactment of this Act.

			IIDeposit insurance modernization and

			 improvement

			201.Short

			 titleThis title may be cited

			 as the Deposit Insurance Reform Act of

			 2005.

			202.Increase in Federal

			 insurance coverage

				(a)Insured

			 depository institutions

					(1)In

			 generalSection 11(a)(1)

			 of the Federal Deposit Insurance Act

			 (12 U.S.C.

			 1821(a)(1)) is amended—

						(A)by striking subparagraph (B) and inserting

			 the following:

							

								(B)Net amount of

				insured depositsThe net

				amount of deposit insurance payable to any depositor at an insured depository

				institution shall not exceed the standard maximum deposit insurance amount, as

				determined in accordance with paragraph (3) and subparagraphs (C), (D), (E),

				and (F) of this paragraph.

								;

				and

						(B)by striking subparagraph (D) and inserting

			 the following:

							

								(D)Coverage for

				certain employee benefit plan deposits

									(i)Pass-through

				insuranceThe Corporation

				shall provide pass-through deposit insurance for the deposits of any employee

				benefit plan.

									(ii)Prohibition on

				acceptance of benefit plan depositsAn insured depository institution that is

				not well capitalized or adequately capitalized may not accept employee benefit

				plan deposits.

									(iii)DefinitionsFor purposes of this subparagraph, the

				following definitions shall apply:

										(I)Capital

				standardsThe terms

				well capitalized and adequately capitalized have the

				same meanings as in section 38.

										(II)Employee

				benefit planThe term

				employee benefit plan has the same meaning as in paragraph

				(5)(B)(ii), and includes any eligible deferred compensation plan described in

				section 457 of the Internal Revenue Code of 1986.

										(III)Pass-through

				deposit insuranceThe term

				pass-through deposit insurance means, with respect to an employee

				benefit plan, deposit insurance coverage provided on a pro rata basis to the

				participants in the plan, in accordance with the interests of each

				participant.

										(E)Standard

				maximum deposit insurance amount definedFor purposes of this paragraph, the term

				standard maximum deposit insurance amount means, until the end of

				the 5-year period beginning on the date of enactment of the

				Deposit Insurance Reform Act of

				2005, $100,000.

								(F)Inflation

				adjustment

									(i)In

				generalAs of January 1,

				2010, and as of the 1st day of each 5-year period thereafter, the standard

				maximum deposit insurance amount payable to any depositor at an insured

				depository institution shall be increased by the product of—

										(I)$100,000; and

										(II)the ratio of the value of the Personal

				Consumption Expenditures Chain-Type Index (or any successor index thereto),

				published by the Department of Commerce, for December 31 of the year preceding

				the year in which the adjustment is calculated under this clause, to the value

				of such index for December 31 of the year preceding the effective date of the

				Insurance Funds Merger Act of

				2005.

										(ii)Limitation on

				adjustmentsIf the

				application of clause (i) would result in any decrease in the standard maximum

				deposit insurance amount in effect on the date of the adjustment under clause

				(i), the standard maximum deposit insurance amount shall remain unchanged until

				the next scheduled 5-year adjustment that does not result in any such

				decrease.

									(iii)RoundingIf the amount determined under clause (ii)

				for any period is not a multiple of $10,000, the amount so determined shall be

				rounded to the nearest $10,000.

									(iv)PublicationNot later than January 1, 2010, and not

				later than April 1 of the 1st year of each subsequent 5-year period referred to

				in clause (i), the Board of Directors shall publish in the Federal Register the

				standard maximum deposit insurance amount and the amount of deposit insurance

				coverage under paragraph (3)(A) that may be due to any depositor at an insured

				depository institution during the applicable 5-year

				period.

									.

						(2)Deposit

			 insurance for retirement accountsSection 11(a)(3)(A) of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1821(a)(3)(A)) is amended—

						(A)by striking $100,000 and

			 inserting $250,000; and

						(B)by inserting before the period at the end

			 the following: which amount shall be subject to inflation adjustments in

			 the same manner as under paragraph (1)(F) with respect to the standard maximum

			 deposit insurance amount, except that $250,000 shall be

			 substituted for the amount specified in clause (i) of paragraph (1)(F) for

			 purposes of this subparagraph.

						(3)Deposit

			 insurance for municipal depositsSection 11(a)(2)(A) of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1821(a)(2)(A)) is amended in the matter following clause

			 (v)—

						(A)by striking $100,000 the

			 first place that term appears and inserting the standard maximum deposit

			 insurance amount;

						(B)by striking in an amount not to

			 exceed $100,000 per account the second place that term appears;

			 and

						(C)by inserting before the period at the end

			 the following: , which amount shall be subject to inflation adjustments

			 in the same manner as under paragraph (1)(F).

						(4)Technical and

			 conforming amendment relating to insurance of trust fundsSection 7(i) of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1817(i)) is amended in each of paragraphs (1) and (3), by

			 striking $100,000 each place it appears and inserting the

			 standard maximum deposit insurance amount (as determined under section

			 11(a)(1)).

					(5)Other technical

			 and conforming amendmentsThe

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1811 et seq.) is amended—

						(A)in section 11(m)(6) (12 U.S.C.

			 1821(m)(6)), by striking $100,000 and inserting

			 an amount equal to the standard maximum deposit insurance amount (as

			 determined under subsection (a)(1));

						(B)in section 18 (12 U.S.C. 1828), by

			 striking subsection (a) and inserting the following:

							

								(a)Insurance

				logo

									(1)Insured

				depository institutionsEach

				insured depository institution shall display at each place of business

				maintained by that institution a sign or signs relating to the insurance of the

				deposits of the institution, in accordance with regulations to be prescribed by

				the Corporation.

									(2)RegulationsThe Corporation shall prescribe regulations

				to carry out this subsection, including regulations governing the substance of

				signs required by paragraph (1) and the manner of display or use of such

				signs.

									(3)PenaltiesFor each day that an insured depository

				institution continues to violate this subsection or any regulation issued under

				this subsection, it shall be subject to a penalty of not more than $100, which

				the Corporation may recover for its

				use.

									;

				and

						(C)in section 43(d) (12 U.S.C.

			 1831t(d)), by striking $100,000 and inserting

			 an amount equal to the standard maximum deposit insurance amount (as

			 determined under section 11(a)(1)).

						(b)Insured credit

			 unions

					(1)In

			 generalSection 207(k) of

			 the Federal Credit Union Act

			 (12 U.S.C.

			 1787(k)) is amended—

						(A)by striking (k)(1) and all

			 that follows through the end of paragraph (1) and inserting the

			 following:

							

								(k)Insured amounts

				payable

									(1)Net insured

				amount

										(A)In

				generalSubject to the

				provisions of paragraph (2), the net amount of share insurance payable to any

				member at an insured credit union shall not exceed the total amount of the

				shares or deposits in the name of the member (after deducting offsets), less

				any part thereof which is in excess of the standard maximum share insurance

				amount, as determined in accordance with this paragraph and paragraphs (5) and

				(6), and consistent with actions taken by the Federal Deposit Insurance

				Corporation under section 11(a) of the Federal

				Deposit Insurance Act.

										(B)AggregationDetermination of the net amount of share

				insurance under subparagraph (A), shall be in accordance with such regulations

				as the Board may prescribe, and, in determining the amount payable to any

				member, there shall be added together all accounts in the credit union

				maintained by that member for that member’s own benefit, either in the member’s

				own name or in the names of others.

										(C)Authority to

				define the extent of coverageThe Board may define, with such

				classifications and exceptions as it may prescribe, the extent of the share

				insurance coverage provided for member accounts, including member accounts in

				the name of a minor, in trust, or in joint

				tenancy.

										;

				and

						(B)by adding at the end the following:

							

								(4)Coverage for

				certain employee benefit plan deposits

									(A)Pass-through

				insuranceThe Administration

				shall provide pass-through share insurance for the deposits or shares of any

				employee benefit plan, subject to subparagraph (B).

									(B)Prohibition on

				acceptance of depositsAn

				insured credit union that is not well capitalized or adequately capitalized may

				not accept employee benefit plan deposits.

									(C)DefinitionsFor purposes of this paragraph, the

				following definitions shall apply:

										(i)Capital

				standardsThe terms

				well capitalized and adequately capitalized have the

				same meanings as in section 216(c), as added by section 301 of the Credit Union

				Membership Access Act (Public Law 105–219,

				112

				Stat. 931).

										(ii)Employee

				benefit planThe term

				employee benefit plan—

											(I)has the meaning given to such term in

				section 3(3) of the Employee Retirement Income

				Security Act of 1974;

											(II)includes any plan described in section

				401(d) of the Internal Revenue Code of 1986; and

											(III)includes any eligible deferred compensation

				plan described in section 457 of the Internal Revenue Code of 1986.

											(iii)Pass-through

				share insuranceThe term

				pass-through share insurance means, with respect to an employee

				benefit plan, insurance coverage provided on a pro rata basis to the

				participants in the plan, in accordance with the interest of each

				participant.

										(5)Standard

				maximum share insurance amount definedFor purposes of this subsection, the term

				standard maximum share insurance amount means, until the end of

				the 270-day period beginning on the date of enactment of the

				Deposit Insurance Reform Act of

				2005, $100,000.

								(6)Inflation

				adjustment

									(A)In

				generalAs of January 1,

				2010, and as of the 1st day of each subsequent 5-year period, the standard

				maximum share insurance amount payable to any member of an insured credit union

				shall be increased by the product of—

										(i)$100,000; and

										(ii)the ratio of the value of the Personal

				Consumption Expenditures Chain-Type Index (or any successor index thereto),

				published by the Department of Commerce, as in effect on the date of the

				adjustment under this clause.

										(B)Limitation on

				adjustmentsIf the

				application of subparagraph (A) would result in any decrease in the standard

				maximum share insurance amount in effect on the date of the adjustment under

				clause (i), the standard maximum share insurance amount shall remain unchanged

				until the next scheduled 5-year adjustment that does not result in any such

				decrease.

									(C)RoundingIf the amount determined under subparagraph

				(B) for any period is not a multiple of $10,000, the amount so determined shall

				be rounded to the nearest $10,000.

									(D)PublicationNot later than January 31 of the 1st year

				of each 5-year period referred to in subparagraph (A), the Board shall publish

				in the Federal Register the standard maximum share insurance amount and the

				amount of share insurance coverage under paragraph (3) that may be due to any

				member at an insured credit union during that 5-year

				period.

									;

				and

						(C)in paragraph (3), by striking

			 $100,000 per account and inserting the following:

			 $250,000 per account, which amount shall be subject to inflation

			 adjustments in the same manner as under paragraph (6) with respect to the

			 standard maximum share insurance amount (as determined under paragraph (5),

			 except that $250,000 shall be substituted for the amount

			 specified in paragraph (5)(A)(i) for purposes of this

			 paragraph)..

						(2)Technical

			 amendmentSection 202(h) of

			 the Federal Credit Union Act

			 (12 U.S.C.

			 1782(h)) is amended by striking 207(c)(1) and

			 inserting 207(k).

					(c)Effective

			 dateExcept as otherwise

			 specifically provided in this section or the amendments made by this section,

			 this section and such amendments shall become effective on the effective date

			 of the regulations required under section 205(a)(2), relating to the

			 implementation of deposit insurance increases under this section.

				203.Designated reserve

			 ratio

				(a)In

			 general

					(1)Amendment to

			 Section 7Section 7(b)(3) of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1817(b)(3)) is amended to read as follows:

						

							(3)Designated

				reserve ratio

								(A)Action by the

				Board

									(i)In

				generalBefore the beginning

				of each calendar year, the Board of Directors shall, subject to clause

				(ii)—

										(I)designate the reserve ratio applicable to

				the Deposit Insurance Fund for that year; and

										(II)publish the reserve ratio so

				designated.

										(ii)RulemakingAny change to the designated reserve ratio

				for any calendar year shall be made pursuant to section 553 of title 5, United

				States Code.

									(B)RangeThe reserve ratio designated by the Board

				of Directors for any year—

									(i)may not exceed 1.50 percent of aggregate

				estimated insured deposits; and

									(ii)may not be less than 1.0 percent of

				aggregate estimated insured deposits.

									(C)FactorsIn designating a reserve ratio for any

				year, the Board of Directors shall—

									(i)take into account the risk of losses to the

				Deposit Insurance Fund in that year and in future years;

									(ii)take into account economic conditions

				generally affecting insured depository institutions, to provide for an increase

				in the designated reserve ratio during more favorable economic conditions and

				to provide for a decrease in the designated reserve ratio during less favorable

				economic conditions, notwithstanding the increased risks of loss that may exist

				during such less favorable conditions, as determined to be appropriate by the

				Board;

									(iii)seek to prevent sharp swings in the

				assessment rates for insured depository institutions; and

									(iv)take into account such other factors as the

				Board of Directors may determine to be appropriate, consistent with the

				requirements of this

				subparagraph.

									.

					(2)Technical and

			 conforming amendmentsSection 3(y) of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1813), as added by this Act, is amended by adding at the end

			 the following:

						

							(2)Reserve

				ratioThe term reserve

				ratio means the ratio of the fund balance of the Deposit Insurance Fund

				to aggregate estimated insured deposits held in all insured depository

				institutions.

							(3)Designated

				reserve ratioThe term

				designated reserve ratio means the reserve ratio designated by the

				Board of Directors under section

				7(b)(3).

							.

					(3)Effective

			 dateSubject to paragraph

			 (4), this subsection and the amendments made by this subsection shall become

			 effective on the effective date of the regulations required under section

			 205(a)(1), relating to designation of the reserve ratio by the Board.

					(4)Designation of

			 initial reserve ratio for Deposit Insurance FundDuring the period beginning on the

			 effective date of the merger of the deposit insurance funds under section 102,

			 and ending on the effective date of final regulations designating the reserve

			 ratio, as required by section 205(a)(1), the designated reserve ratio of the

			 Deposit Insurance Fund shall continue to be determined pursuant to section

			 7(b)(2)(A)(iv), as in effect on the day before the effective date of the merger

			 under section 102.

					(b)Requirements

			 applicable to any modification of the Risk-Based assessment

			 systemSection 7(b)(1) of

			 the Federal Deposit Insurance Act

			 (12 U.S.C.

			 1817(b)(1)) is amended by adding at the end the

			 following:

					

						(E)Requirements

				applicable to any modification of the Risk-Based assessment system

							(i)In

				generalIn revising or

				modifying the risk-based assessment system at any time after the date of

				enactment of the Deposit Insurance Reform Act

				of 2005, the Board of Directors—

								(I)may not make any change to the information

				collected from or required to be retained by insured depository institutions

				solely for purposes of the assessment risk classification, as defined by

				regulations of the Board, if the change would result in the imposition of an

				overall greater regulatory or reporting burden on insured depository

				institutions than was the case before that date of enactment; and

								(II)may implement any such revision or

				modification in final form only after notice and opportunity for

				comment.

								(ii)Rule of

				constructionAn increase in

				an assessment rate or a revision of the assessment base shall not be considered

				to be a revision or modification resulting in greater regulatory or reporting

				burden for purposes of this

				subparagraph.

							.

				204.Assessment credits

			 and dividends

				(a)In

			 generalSection 7(e) of the

			 Federal Deposit Insurance Act

			 (12 U.S.C.

			 1817(e)) is amended to read as follows:

					

						(e)Credits and

				dividends

							(1)One-time credit

				based on total assessment base at year-end 1996

								(A)In

				generalThe Board of

				Directors shall, by regulation, provide for a credit to each insured depository

				institution that was in existence on December 31, 1996, and that had paid a

				deposit insurance assessment prior to that date (or a successor insured

				depository institution), based on the assessment base of the institution on

				that date, as compared to the combined aggregate assessment base of all such

				institutions, taking into account such factors as the Board may determine to be

				appropriate.

								(B)Credit

				limitThe aggregate amount of

				credits available under subparagraph (A) to all insured depository institutions

				that are eligible for the credit shall not exceed the amount that the

				Corporation could collect if it imposed an assessment of 9 basis points on the

				combined assessment base of the Bank Insurance Fund and the Savings Association

				Insurance Fund as of December 31, 2001.

								(C)Application of

				creditsThe amount of a

				credit to any insured depository institution under this paragraph may be

				applied by the Corporation to those portions of the assessments under

				subsection (b) applicable to that institution which become due for assessment

				periods beginning after the effective date of regulations required by

				subparagraph (A).

								(D)Challenges to

				credit amountsThe

				regulations required by subparagraph (A) shall include provisions allowing an

				insured depository institution a reasonable opportunity to challenge

				administratively the amount of its credit under this paragraph. The

				determination of the Corporation of the amount of the credit following such

				challenge shall be final, and not subject to judicial review.

								(2)Assessment

				credits

								(A)AuthorityThe Board of Directors shall, by

				regulation, establish the qualifications and procedures under which the

				Corporation would apply assessment credits for the assessment periods beginning

				on or after the first assessment period to which a credit under paragraph (1)

				applies.

								(B)Criteria for

				determinationIn determining

				whether to provide assessment credits under this paragraph and in what amounts,

				the Board of Directors shall take into account the factors for setting

				assessments under subsection (b)(2) and the factors for designating the reserve

				ratio under subsection (b)(3).

								(3)Dividends

								(A)Reserve ratio

				in excess of 1.50 percent of estimated insured depositsThe Corporation shall provide cash

				dividends to insured depository institutions in accordance with this paragraph

				if the reserve ratio of the Deposit Insurance Fund exceeds the maximum amount

				established under subsection (b)(3)(B)(i), to the extent of that excess

				amount.

								(B)Amount equal to

				or in excess of 1.40 percent of estimated insured deposits and not more than

				1.50 percentThe Corporation

				shall provide cash dividends to insured depository institutions in accordance

				with this paragraph if the reserve ratio of the Deposit Insurance Fund equals

				or exceeds 1.40 and is not more than 1.50 percent, and that amount shall equal

				50 percent of the amount in excess of the amount required to maintain the

				reserve ratio at 1.40 percent of the estimated insured deposits.

								(C)LimitationThe Board of Directors may suspend or limit

				dividends paid under this paragraph if the Board determines in writing

				that—

									(i)a significant risk of losses to the Deposit

				Insurance Fund exists over the next one-year period; and

									(ii)it is likely that such losses will be

				sufficiently high as to justify a finding by the Board that the reserve ratio

				should temporarily exceed the maximum amount established under subsection

				(b)(3)(B)(i).

									(D)ConsiderationsIn making a determination under

				subparagraph (B), the Board shall consider—

									(i)national and regional conditions and their

				impact on insured depository institutions;

									(ii)potential problems affecting insured

				depository institutions or a specific group or type of depository

				institution;

									(iii)the degree to which the contingent

				liability of the Corporation for anticipated failures of insured institutions

				adequately addresses concerns over funding levels in the Deposit Insurance

				Fund; and

									(iv)any other factors that the Board determines

				is appropriate.

									(E)Report to

				congress

									(i)SubmissionAny determination under subparagraph (B)

				shall be submitted to the Committee on Banking, Housing, and Urban Affairs of

				the Senate and the Committee on Financial Services of the House of

				Representatives, not later than 270 days after making such

				determination.

									(ii)ContentThe report submitted under clause (i) shall

				include—

										(I)a complete explanation for the

				determination; and

										(II)a discussion of the factors required to be

				considered under subparagraph (C).

										(F)Review of

				determination

									(i)Annual

				reviewA determination to

				suspend or limit dividends under subparagraph (B) shall be reviewed by the

				Board of Directors annually.

									(ii)Action by

				boardBased on each annual

				review under clause (i), the Board of Directors shall either renew or remove a

				determination to suspend or limit dividends under subparagraph (B), or shall

				make a new determination in accordance with this paragraph. Unless justified

				under the terms of the renewal or new determination, any amount as is in the

				Fund in excess of the amount required to maintain the reserve ratio at the

				maximum amount established under subsection (b)(3)(B)(i) shall be paid as

				dividends to insured depository institutions in accordance with this

				paragraph.

									.

				(b)Effective

			 dateThe amendments made by

			 this section shall become effective on the effective date of the regulations

			 required to be issued under section 205(a)(2), relating to implementation of

			 the one-time assessment credit.

				205.Regulations

			 required

				(a)In

			 generalNot later than 270

			 days after the date of enactment of this Act, the Board shall issue final

			 regulations, in accordance with section 553 of chapter 5 of title 5, United

			 States Code—

					(1)designating the reserve ratio for the

			 Deposit Insurance Fund in accordance with

			 section

			 7(b)(3) of the Federal Deposit

			 Insurance Act, as amended by section 203 of this Act, which

			 regulations shall become effective not later than 90 days after the date of

			 their publication in final form;

					(2)implementing increases in deposit insurance

			 coverage in accordance with the amendments made by section 202, which

			 regulations shall become effective not later than 90 days after the date of

			 their publication in final form;

					(3)implementing the one-time assessment credit

			 to certain insured depository institutions in accordance with

			 section

			 7(e)(2) of the Federal Deposit

			 Insurance Act, as amended by section 204 of this Act;

					(4)establishing the qualifications and

			 procedures under which the Corporation may provide ongoing assessment credits,

			 under section

			 7(e)(3) of the Federal Deposit

			 Insurance Act, as amended by section 204 of this Act; and

					(5)providing for assessments under

			 section 7

			 of the Federal Deposit Insurance Act,

			 as amended by this Act, which regulations shall become effective on the

			 effective date of the regulations required by paragraph (3).

					(b)Savings

			 clause

					(1)In

			 generalNothing in this Act

			 or the amendments made by this Act shall be construed to affect the authority

			 of the Corporation with regard to the setting or collection of deposit

			 insurance assessments prior to the effective date of any regulations required

			 under subsection (a).

					(2)Preservation of

			 minimum assessment provisionSubparagraph (E) of

			 section

			 7(b)(2) of the Federal Deposit

			 Insurance Act (12 U.S.C. 1817(b)(2)), as in

			 effect on the day before the effective date of title I of this Act, shall

			 continue to apply with respect to deposit insurance assessments imposed prior

			 to the effective date of the regulations required under subsection (a)(5) of

			 this section.

					206.Studies of potential

			 changes to the Federal deposit insurance system

				(a)Study and

			 report by FDIC and NCUA

					(1)StudyThe Board of Directors of the Federal

			 Deposit Insurance Corporation and the National Credit Union Administration

			 Board shall each conduct a study of—

						(A)the feasibility of increasing the limit on

			 deposit insurance for deposits of municipalities and other units of general

			 local government, and the potential benefits and the potential adverse

			 consequences that may result from any such increase; and

						(B)the feasibility of establishing a voluntary

			 deposit insurance system for deposits in excess of the maximum amount of

			 deposit insurance for any depositor, and the potential benefits and the

			 potential adverse consequences that may result from the establishment of any

			 such system.

						(2)ReportNot later than 1 year after the date of

			 enactment of this Act, the Board of Directors of the Federal Deposit Insurance

			 Corporation and the National Credit Union Administration Board shall each

			 submit a report to the Congress on the study required under paragraph (1),

			 containing the findings and conclusions of the reporting agency, together with

			 such recommendations for legislative or administrative changes as the agency

			 may determine to be appropriate.

					(b)Study and

			 report regarding appropriate reserve ratio

					(1)StudyThe Corporation shall conduct a study on

			 the feasibility of using actual deposits rather than estimated insured deposits

			 in calculating the reserve ratio of the Deposit Insurance Fund.

					(2)ReportNot later than 1 year after the date of

			 enactment of this Act, the Board shall submit a report to Congress on the

			 results of the study required under paragraph (1), together with such

			 recommendations for legislative or administrative actions as may be determined

			 to be appropriate.

					207.Effective

			 dateExcept as otherwise

			 specifically provided in this title, this title and the amendments made by this

			 title shall become effective on the date of enactment of this Act.

			

